Citation Nr: 0607774	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1956 to August 
1976.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in April 2003 and October 2004, which denied the above 
claims. 

In December 2005, the veteran testified at a personal video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d) (2005).  During his December 2005 video 
conference hearing, the veteran indicated that in 1977 he had 
been involved in a motor vehicle accident, for which he was 
treated at the William Beaumont Army Medical Center wherein 
laboratory studies were conducted, the results of which might 
reveal elevated glucose levels which would be pertinent to 
the issues currently before the Board.  Records from the 
William Beaumont Army Medical Center dated in 1977 have not 
been associated with the veteran's claims folder.  On remand 
the RO should make arrangements to obtain these records. 

Additionally, the veteran also testified that he had also 
been treated at a medical facility in North Mesa.  On remand, 
he should be requested to provide specific information as to 
the stated medical care provider, to include dates of 
treatment and any appropriate authorization and consent form, 
and these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
medical treatment records of the veteran 
from the William Beaumont Army Medical 
Center in El Paso, Texas, from 1977, to 
include those associated with treatment 
following a motor vehicle accident.  All 
records obtained should be associated with 
the claims folder.

2.  Make arrangements to obtain from the 
veteran specific information as to 
treatment associated with care given by a 
medical care provider identified as North 
Mesa, to include dates of treatment and 
any appropriate authorization and consent 
form.  All identified records should be 
obtained and associated with the claims 
folder.

3.  Readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case (SSOC) and afford the veteran an 
appropriate opportunity to respond.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. K. Barone
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


